SEABURY, J.
This action was brought to recover damages for personal injuries alleged to have been caused by the negligence of the defendant’s servants. The learned trial court charged the jury that:
“ 6 * * if you find from the evidence in this case that this car slowed down to, as has been testified, a walk of a child or a person, then I charge you that as a matter of law he is not guilty of contributory negligence. * * *
To this part of the charge the defendant duly excepted. The evidence in this case presented a sharp conflict of fact, and we think that the charge of the learned trial court was erroneous and prejudicial.
. Under the facts of this case, it was for the jury to determine as a matter of fact from the evidence presented whether the plaintiff was or was not guilty of negligence which contributed to the accident. *596Upon this question presented by the evidence, the defendant was entitled to the judgment of the jury.
Judgment reversed, and a new trial ordered, with costs to the appellant to abide the event. All concur.